MEMO ENDORSED
           Case 1:20-cv-05441-KPF Document 85 Filed 08/10/20 Page 1 of 2




 BY ECF                                                              August 10, 2020

 Honorable Katherine Polk Failla
 United States District Judge
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007


        Uniformed Fire Officers Ass'n, et al. v. de Blasio, et al., 20 Civ. 5441 (KPF)


 Dear Judge Failla:

         We write on behalf of Justice Committee Inc. to request leave to participate as amicus
 curiae in the above-captioned proceeding. The plaintiffs have brought suit to prevent the
 defendants, certain New York City agencies, from releasing disciplinary records of police officers
 despite the state legislature’s recent repeal of Civil Rights Law section 50-a, which had
 previously prohibited disclosure of that information.

         Justice Committee, founded more than three decades ago, is a grassroots organization
 dedicated to ending police violence and systemic racism in New York City. It provides training
 and educational programs, monitors and documents police activity, and organizes for policy
 change to decrease police violence and misconduct. Justice Committee also works to support
 family members of New Yorkers killed by the police and to empower them to be advocates for
 social change. Access to disciplinary records of law enforcement officers will greatly aid Justice
 Committee in all of these mission-critical activities.

         As part of its extensive work with families impacted by police violence, Justice
 Committee is intimately familiar with the application of section 50-a of the Civil Rights Law to
 shield police officers and limit access to information. For years, Justice Committee advocated
 for the repeal of section 50-a, and during the New York State legislature’s hearings on that
 subject this year, Justice Committee provided written memoranda and testimony on the
 devastating impact of section 50-a on victims of police violence and their families to ensure that
 their experiences were taken into account by the legislature.

         Because of Justice Committee’s decades of advocacy efforts and its experience working
 with families directly affected by the impact of section 50-a and amplifying their voices, Justice
 Committee respectfully submits that it could be of assistance to the Court as it addresses the
 issues and arguments in this case. For this reason, we request that the Court allow Justice
 Committee to participate as amicus curiae in this matter. If granted leave, Justice Committee
            Case 1:20-cv-05441-KPF Document 85 Filed 08/10/20 Page 2 of 2




  Honorable Katherine Polk Failla
  August 10, 2020
  Page 2


  would file its amicus brief on or before August 14, 2020, which is the deadline currently set by
  the Court for written amicus submissions.

                                        Respectfully submitted,

                                        /s/ David L. Kornblau

                                        David L. Kornblau



  cc: All Counsel (via ECF)


The Court is in receipt of the above request from Justice Committee
Inc. (Dkt. #82). The application is GRANTED. Justice Committee Inc.
may file an amicus brief on or before August 14, 2020.



Dated: August 10, 2020                            SO ORDERED.
       New York, New York




                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
